Citation Nr: 0124398	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  96-23 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel






INTRODUCTION

The veteran had active service from January 1951 to January 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 decision by the 
Department of Veterans Affairs (VA) Des Moines, Iowa, 
Regional Office (RO).  That decision denied service 
connection for a back disorder.  The case has since come 
under the jurisdiction of the RO in Phoenix, Arizona.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The veteran's lower back disorder was not present until 
many years after separation from service and there is no 
basis for relating the onset of the condition to service.


CONCLUSION OF LAW

A lower back disorder was not incurred in or aggravated by 
service, and arthritis of the lumbar spine may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 (West. Supp. 2001).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statements of the case 
(SSOCs), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate the claim 
and complied with the VA's notification requirements.  The RO 
supplied the veteran with the applicable regulations in the 
SOC.  The RO also wrote to the veteran in July 1998 and 
provided him with a list of alternate sources of information 
which might be of value in determining whether service 
connection for a back disorder should be granted.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes a VA examination report, the 
veteran's private medical treatment records, Social Security 
disability records and the veteran's statements.  The veteran 
did not request a hearing.  The Board notes that the RO wrote 
to the veteran in April 1998 and requested that he assist in 
obtaining medical treatment records and employment records 
from the 1950's, but the veteran did not respond to that 
request.  

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the veteran's claim for 
service connection for a lower back disorder.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

The veteran filed his claim in November 1995.  In a statement 
in support of his claim, the veteran indicated that he had 
injured his back while in Korea.  He stated that in June 1956 
he was in a truck accident.  The veteran indicated that he 
sought treatment from the medics who told him that he had a 
pulled muscle in his back.  He reported that in 1957, 1958 
and 1995 he had back surgery in the same area as the muscle 
pull.

The veteran's service medical records do not indicate that 
the veteran experienced a lower back injury while in service.  
There are no records of treatment for a lower back injury.  
His discharge exam, conducted in January 1954, indicated that 
his spine was normal at that time.  Although there are daily 
sick reports which show that the veteran's name was listed on 
several occasions, the records do not reflect a particular 
reason why the veteran was listed.

A VA examination was conducted in December 1995.  The veteran 
gave a history of being in a truck accident in service, but 
reported that he continued on with his duties in spite of 
continuing low back pain.  He said that over the years the 
pain became quite severe, and in 1957 he had a lumbar 
laminectomy.  He also reported that in 1958 he had a lumbar 
fusion.  He said that this was effective for relief of pain, 
but that he could not bend very well.  The report indicated 
that the veteran's lumbar spine was quite stiff.  There was a 
lumbar laminectomy scar.  Anterior flexion was limited to 10 
to 15 degrees and posterior extension was 5 degrees at most.  
Right and left flexion was at 5 degrees and right and left 
rotation were at 5 to 10 degrees, all with some degree of 
discomfort.  Straight leg raising, to 60 degrees, produced 
back, buttock and thigh discomfort.  The veteran was 
diagnosed with chronic low back pain with a history of 
discogenic disease and degenerative arthritis, postoperative 
status lumbar laminectomy with subsequent fusion, and 
postoperative status surgical spinal correction of spinal 
stenosis with residual hypesthesias of the left leg and 
buttock.

A letter and treatment records from Dr. R. Jones were 
presented in support of the veteran's claim.  In the letter, 
dated November 1994, Dr. Jones stated that the veteran's 
forward bending was limited to 80 degrees.  X-rays showed a 
spinal fusion at the lumbosacral region.  He reported that 
the L4/5 disc was remarkably well preserved but had some 
degenerative changes.  An MRI indicated spinal stenosis at 
the L3/4 and L4/5 with possible arachnoiditis.

A treatment note from Dr. Jones indicates that the veteran 
returned for treatment in March 1995.  He was having pain in 
both legs.  Dr. Jones indicated that he had severe spinal 
stenosis at L3/4 and L4/5 and some at L2/3.  Dr. Jones 
recommended a decompressive lumbar laminectomy at L3/4 and 
L4/5.

In May 1995, the veteran returned to Dr. Jones, three weeks 
post-op.  He was doing better with some diminished sensation 
in his left leg, which Dr. Jones indicated should go away in 
time.  In July 1995, the veteran was released from his care.  
Dr. Jones indicated that aside from a burning sensation in 
his left leg, the veteran was doing well after his surgery.

The veteran was awarded Social Security disability benefits 
effective July 1993.  The disability determination indicated 
that there was not enough evidence to make an award for any 
time prior to July 1993.  In addition, the determination 
indicated that the veteran indicated an onset of January 1992 
in his claim.  Records obtained with regard to the veteran's 
Social Security Claim include private treatment records from 
several doctors.  A letter from Dr. B. Ohnemus, dated May 
1994, indicates that veteran was diagnosed with degenerative 
osteoarthritis.

A letter from Dr. Finan, dated May 1994, indicates that the 
veteran presented with multiple complaints.  Dr. Finan's 
impressions indicate that the veteran complained of diffuse 
musculoskeletal pain, which was more indicative of chronic 
pain syndrome than a significant widespread degenerative or 
inflammatory arthritis.  In the record, it was noted that the 
veteran reported a history of having back surgery in 1958, 
but there was no mention of a back injury during his period 
of service which ended in January 1954.

III.  Criteria

Service connection may be granted for any disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
for arthritis may be granted on a presumptive basis if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. § 3.307, 3.309(a).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The veteran's service medical records do not contain any 
mention of a lower back injury while in service.  The 
veteran's discharge examination indicated that his spine was 
in good condition at the time of his separation from service.  
Therefore, the service medical records weigh against the 
veteran's claim.

The relatively recent post-service records submitted contain 
a historical reference to treatment the veteran received 
during the 1950s for his lower back.  However, none of those 
records were submitted in support of the veteran's claim 
despite an April 1998 letter from the RO requesting that the 
veteran obtain such records.  

The medical records submitted indicate the veteran received 
extensive treatment for his lower back in 1993 and 1994.  
Treatment records from 1995, describing the veteran's last 
back surgery were submitted.  However, none of these records 
provide a nexus between the veteran's current medical 
condition and his military service.  The fact that the 
veteran's own account of the etiology of his disability was 
recorded in his medical records and the VA examination report 
is not sufficient to support the claim.  In LeShore v. Brown, 
8 Vet. App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription of 
a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The only evidence that supports a nexus between a lower back 
disorder and service are the veteran's statements.  However, 
as a layman, the veteran is not qualified to offer a medical 
opinion regarding the etiology of his condition.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  Accordingly, the 
veteran's statements would not establish a basis to grant 
service connection a lower back disorder.

For the reasons stated above, the Board finds that the 
evidence shows that the veteran's lower back disorder was not 
present until many years after separation from service and is 
not related to service.  Accordingly the Board concludes that 
the veteran's current lower back disorder was not incurred in 
or aggravated by service, and arthritis of the spine may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.


ORDER

Service connection for a lower back disorder is denied.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals



 

